AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations E i L E D

Sheet 1 us p

DISTRICT ARKANSas
UNITED STATES DISTRICT COURT JUL 29° 2019
Eastern District of Arkansas JAMES /

 

UNITED STATES OF AMERICA Judgment in a Criminal Case

Vv. (For Revocation of Probation or Supervised Release)

 

CYRUS ADRIAN DOWELL
Case No, 4:14CR00191-26 JLH

USM No. 28761-009
Nicole Lybrand

 

Defendant’s Attorney

 

THE DEFENDANT:
Wi admitted guilt to violation of condition(s) 1, 2, 3, and 4 of the term of supervision.
[1 was found in violation of condition(s) count(s) after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
1 - Mandatory Unlawful possession of a controlled substance 06/28/2019

 

 

3 - Special (14) ipate in substance abuse treatment as directed 05/27/2019

     

The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

[1] The defendant has not violated condition(s) and is discharged as to such violation(s) condition.
It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are

fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: _ 8535 07/29/2019 A

f Date of ImpgSiti Judgment
Defendant’s Year of Birth: 1974 C) : y d CS
ee / j _

City and State of Defendant’s Residence: / “ Signature of Judge
Clinton, Arkansas

   

 

 

J. Leon Holmes, United States District Judge

 

Name and Title of Judge
07/29/2019

 

Date
AO 245D (Rev. 02/18) — Judgment in a Criminal Case for Revocations
Sheet 2— Imprisonment

— — Judgment — Page 2 of
DEFENDANT: CYRUS ADRIAN DOWELL
CASE NUMBER: 4:14CR00191-26 JLH

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

12 MONTHS and ONE (1) DAY with no term of supervised release to follow

&M The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant participate in nonresidential substance abuse treatment during incarceration.
The Court further recommends placement in the FCI Forrest City, Arkansas, facility so as to allow the defendant to
remain near his family.

WM The defendant is remanded to the custody of the United States Marshal.

() The defendant shall surrender to the United States Marshal for this district:
Oat Oo am 0 pm. on

 

1 as notified by the United States Marshal.

[1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[] before 2 p.m. on

 

{) as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
